Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 1 of 11 PageID #: 786




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
PAMELA D. GILLESPIE,
                                                                :
                                         Plaintiff,
                          – against –                           : MEMORANDUM DECISION
                                                                : AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
                                                                : 1:19-CV-02907 (AMD)
                                         Defendant.
--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:
       The plaintiff seeks review of the Social Security Commissioner’s decision that she is not

disabled for the purpose of receiving benefits under Title II of the Social Security Act. For the

reasons that follow, I grant the plaintiff’s motion for judgment on the pleadings, deny the

Commissioner’s cross-motion, and remand the case for further proceedings.

                                        BACKGROUND

       On March 15, 2016, the plaintiff applied for disability insurance benefits, alleging

disability because of asthma, heart and cholesterol problems, diabetes, high blood pressure and a

knee injury, with an onset date of October 7, 2015. (Tr. 102, 162, 187.) The plaintiff’s claim

was denied on May 27, 2016. (Tr. 103.)

       Administrative Law Judge Laura Olszewski held a hearing on September 28, 2017, at

which a vocational expert and the plaintiff, represented by a lawyer, testified. (Tr. 61-90.) In an

August 23, 2018 decision, the ALJ denied the plaintiff’s disability claim. (Tr. 10-21.) She found

that the plaintiff had the following severe impairments: “osteoarthritis, lower extremity

peripheral neuropathy, asthma, sleep apnea, obesity, ischemic heart disease, diabetes mellitus,
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 2 of 11 PageID #: 787




high blood pressure, [and] hyperlipidemia,” 1 but that none of these impairments met or equaled

the applicable listings. 2 (Tr. 13-14.) The ALJ concluded that the plaintiff had the residual

functional capacity to perform sedentary work as defined in 20 C.F.R § 404.1567(a) with

limitations:

        [T]hey can lift and or carry 10 lbs occasionally. They can sit for six hours in an
        eight-hour workday, stand and or walk for two hours in an eight hour workday.
        The individual can occasionally climb ramps and stairs but should never climb
        ladders and scaffolds. They can occasionally balance and stoop. They should
        never kneel, crouch and crawl. The individual should avoid respiratory irritants
        such as dust odors, fumes, gases and extreme hot and cold temperatures. The
        individual needs a cane to ambulate.

(Tr. 15.) Relying on the testimony of the vocational expert, the ALJ found that although the

plaintiff was unable to perform her past relevant work, she was capable of performing other jobs

in the national economy. (Tr. 19-21.)

        The Appeals Council denied the plaintiff’s request for review on April 29, 2019. (Tr. 1-

3.) The plaintiff filed this action on May 16, 2019 (ECF No. 1), and both parties moved for

judgment on the pleadings (ECF Nos. 10, 15).

                                       STANDARD OF REVIEW

        A district court reviewing a final decision of the Commissioner must determine “whether

the correct legal standards were applied and whether substantial evidence supports the decision.”

Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004), as amended on reh’g in part, 416 F.3d 101

(2d Cir. 2005). The court must uphold the Commissioner’s factual findings if there is substantial



1
  She also determined that the plaintiff had non-severe mental impairments of adjustment disorder and
agoraphobia. (Tr. 13.) The plaintiff’s attorney informed the ALJ at the hearing that the plaintiff was not
pursuing any allegations of severe mental health impairments. (Tr. 81.)
2
  The plaintiff testified at the hearing that she had recently suffered a hairline fracture in her leg, but the
ALJ did not consider this in determining if the plaintiff’s impairments met or equaled the applicable
listings—or in the RFC determination—because there was no support in the medical record. (Tr. 14-16.)
The plaintiff does not challenge the ALJ’s refusal to consider additional evidence about the fracture.

                                                       2
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 3 of 11 PageID #: 788




evidence in the record to support them. 42 U.S.C. § 405(g). “‘[S]ubstantial evidence’ is ‘more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). The court must defer to the Commissioner’s

factual findings when they are “supported by substantial evidence,” but will not “simply defer[]”

“[w]here an error of law has been made that might have affected the disposition of the case.”

Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (internal citations and quotation marks

omitted). Thus, “[e]ven if the Commissioner’s decision is supported by substantial evidence,

legal error alone can be enough to overturn the ALJ’s decision.” Ellington v. Astrue, 641 F.

Supp. 2d 322, 328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)).

                                          DISCUSSION

        The plaintiff claims that the ALJ’s decision was not supported by substantial evidence.

Specifically, she faults the ALJ for assigning two consultative examiners’ opinions “great

weight;” the plaintiff says that the examiners lacked the necessary expertise to assess her

“neuromuscular/musculoskeletal” impairments, and that each doctor conducted only a single

examination and did not evaluate the plaintiff’s subsequent test results or take into account the

extent to which the plaintiff’s abilities changed over time. The plaintiff also argues that the ALJ

did not fulfill her duty to develop the record. (ECF No. 10-1 at 9-12.) The defendant responds

that the ALJ’s decision was supported by substantial evidence. (ECF No. 15-1.)

   I.      RFC Determination

        ALJ Olszewski found that the plaintiff had the residual functional capacity to perform

sedentary work with limitations. (Tr. 15.) The ALJ gave “great weight” to the opinions of

consultative examiners Dr. John Fkiaras and Dr. Vinod Thukral, both of whom examined the



                                                 3
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 4 of 11 PageID #: 789




plaintiff on April 22, 2016 at the request of the Social Security Administration. 3 (Tr. 17-18.) Dr.

Fkiaras, a family medicine specialist, found that the plaintiff had “moderate limitation[s] walking

long distances[,] . . . climbing stairs[,] . . . standing long periods[,] . . . lifting, carrying, pushing

and pulling.” (Tr. 360.) Dr. Thukral, an internal medicine specialist, determined that the

plaintiff “ha[d] no limitation for sitting, but ha[d] mild limitations for standing (for a long time),

bending, pushing, pulling, lifting, carrying, and any other such related activities due to . . .

bilateral knee pain.” (Tr. 367-68.) Both Dr. Fkiaras and Dr. Thukral found no evidence of joint

effusion or muscular atrophy in the legs. (Tr. 359-60, 366-67.)

        According to the plaintiff, neither Dr. Fkiaras or Dr. Thukral had the necessary expertise

to make an accurate assessment of her abilities; she says that an orthopedist, neurologist or

physiatrist should have examined her because of her “neuromuscular/musculoskeletal”

impairments. (ECF No. 10-1 at 10.) However, a doctor’s specialization is only one of several

factors that an ALJ must consider when determining the weight that an expert’s medical opinion

merits. See 20 C.F.R. § 404.1527(c)(5) (“We generally give more weight to the medical opinion

of a specialist about medical issues related to his or her area of specialty than to the medical

opinion of a source who is not a specialist.”). For this reason, the ALJ was not obligated to reject

the medical opinions of Dr. Fkiaras and Dr. Thukral simply because they were not

neuromuscular or musculoskeletal specialists. See, e.g., Wright v. Berryhill, 687 F. App’x 45, 48

(2d Cir. 2017) (summary order) (“The [fact] that that Dr. Wassef’s specialty is pediatrics . . .


3
  ALJ Olszewski also accorded great weight to the medical opinions of Dr. Kennedy-Walsh and Dr.
Akerman. (Tr. 16-17.) Dr. Kennedy-Walsh, a state agency medical consultant and psychiatrist,
conducted an RFC assessment on May 24, 2016 in support of the Commissioner’s initial disability
determination. (Tr. 99-101.) He found that the plaintiff had mild to moderate limitations and determined
that she had the residual functional capacity to perform sedentary work. (Id.) Dr. Akerman, the
plaintiff’s treating physician for her asthma, opined that the plaintiff could not work at a job in which she
would be exposed to strong chemical odors. (Tr. 242.) The plaintiff does not challenge the weight given
to these opinions.

                                                      4
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 5 of 11 PageID #: 790




[does] not preclude the ALJ from assigning Dr. Wassef’s opinion significant weight.”); Langlois

v. Colvin, No. 13-CV-262, 2014 WL 7178403, at *8 (D. Vt. Dec. 16, 2014) (“[T]he physician’s

specialty is but one factor among many which should be considered[,]” and the ALJ’s conclusion

that a doctor had “little expertise to accurately assess functional limitations from mental

impairments” because he was not a psychologist was not a “good reason” to assign little weight

to his opinion).

       The plaintiff also contends that a meaningful assessment of her disability requires a

“longitudinal medical picture” because of the variability of musculoskeletal impairments over

time, and that a single examination was not enough. (ECF No. 10-1 at 10-11.) The length of the

treatment relationship and frequency of examination is one of several factors that an ALJ is to

consider in weighing medical opinions. See 20 C.F.R. § 404.1527(c)(2)(i). An ALJ may rely on

a consultative examiner’s medical opinion, even if based on a single examination, if the opinion

is consistent with the objective medical evidence. See Wright, 687 F. App’x at 48. Nevertheless,

given the variability of musculoskeletal impairments over time, the regulations recognize that “a

longitudinal clinical record is generally important for the assessment of severity and expected

duration of an impairment.” 20 C.F.R. Pt. 404, Subpt. P, App. 1.

       The ALJ determined that the consultative examiners’ opinions were “consistent with the

medical evidence of record, the claimants’ admitted activities of daily living and the residual

functional capacity.” (Tr. 17-18.) However, the ALJ did not explain why she reached this

conclusion, and the record contradicts it. Although Dr. Fkiaras and Dr. Thukral found no

evidence of joint effusion or muscular atrophy in the plaintiff’s legs (Tr. 359-60, 366-67),

neurologist Hannah Walters’ progress notes, made several months after the consultative

examinations, refer to an MRI that revealed “large joint effusion” and “atrophy” of large muscle



                                                 5
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 6 of 11 PageID #: 791




groups (Tr. 543), and an x-ray that showed osteoarthritic changes, “atrophy of muscles” and

meniscal tears (Tr. 540). 4 Dr. Walters also cited the plaintiff’s four year history of difficulty

walking, a condition that was “[p]rogressively worsening.” (Tr. 540.) For that reason, Dr.

Walters ordered an EMG and nerve conduction study (Tr. 544), which Dr. Zelefsky analyzed.

Dr. Zelefsky found that the plaintiff had “demyelinating peripheral neuropathy of the lower

extremities,” and evidence of “severe bilateral L3-4-5-S1 lumbosacral [r]adiculopathy.” 5 (Tr.

534.) These records, to which the consultative examiners did not have access, show damage to

the plaintiff’s legs and suggest that her condition was deteriorating. The ALJ did not mention

the x-ray or MRI, and did not explain the extent to which this additional medical evidence—

which included muscular atrophy and joint effusion—affected her RFC determination. 6 Nor did

the ALJ discuss the inconsistency between the consultative examiners’ opinions and the

subsequent test results.

        “[M]edical source opinions that are conclusory, stale, and based on an incomplete

medical record may not be substantial evidence to support an ALJ[’s] finding.” Camille v.

Colvin, 104 F. Supp. 3d 329, 343-44 (W.D.N.Y. 2015) (quotation marks and citation omitted),

aff’d, 652 F. App’x 25 (2d Cir. 2016) (summary order); see also Jones v. Comm’r of Soc. Sec.,

No. 10-CV-5831, 2012 WL 3637450, at *2 (E.D.N.Y. Aug. 22, 2012) (“[B]y plaintiff’s hearing

date, the disability examiner’s opinion that Jones could perform light work was 1.5 years stale,

and did not account for her deteriorating condition.”); Girolamo v. Colvin, No. 13-CV-06309,

2014 WL 2207993, at *8 (W.D.N,Y. May 28, 2014) (finding remand appropriate where


4
  It is not clear which leg was x-rayed. (Tr. 540.)
5
  The ALJ referred to the EMG and nerve conduction study in assessing the plaintiff’s RFC (Tr. 16), but it
is not clear that she considered these results in determining if the medical opinions of the consultative
examiners were consistent with the medical evidence in the record.
6
  The plaintiff used a walker in 2017, which suggests that her condition was deteriorating. (See Tr. 74,
579, 585, 605, 613.)

                                                    6
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 7 of 11 PageID #: 792




physician’s medical opinion was based on the plaintiff’s 2010 medical record and therefore did

not account for her subsequent surgery and related diagnostic testing in 2011); Kirkland v.

Astrue, No. 06-CV-4861, 2008 WL 267429, at *8 (E.D.N.Y. Jan. 29, 2008) (“Remand [is]…

appropriate where, due to inconsistencies in the medical evidence and/or significant gaps in the

record, further findings would plainly help to assure the proper disposition of [a] claim.”).

          In light of the significant medical evidence that emerged after Drs. Fkiaras and Thukral

examined the plaintiff, their opinions do not constitute substantial evidence to support the ALJ’s

RFC determination. Remand is appropriate to allow the ALJ to evaluate the plaintiff’s RFC with

the benefit of a complete record. The ALJ should also consider the extent to which the

additional medical evidence affects her decision about the plaintiff’s subjective description of her

symptoms.7

    II.      Duty to Develop the Record

          “Social Security proceedings are inquisitorial rather than adversarial,” Sims v. Apfel, 530

U.S. 103, 110-11 (2000), and an “ALJ, unlike a judge in a trial, must . . . affirmatively develop

the record in light of the essentially non-adversarial nature of a benefits proceeding,” Moran v.

Astrue, 569 F.3d 108, 112 (2d Cir. 2009). This affirmative duty exists even when the plaintiff is

represented by counsel. Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996). An ALJ’s failure to

adequately develop the record is grounds for remand. See, e.g., Rosa v. Callahan, 168 F.3d 72,

79-80 (2d Cir. 1999).

          The record before the ALJ did not include a medical opinion from a treating physician or

any other medical professional that described the extent of the plaintiff’s condition or explained

the significance of tests conducted after the consultative exams.


7
 The ALJ found that the plaintiff’s statements regarding the intensity, persistence and limiting effects of
her symptoms were not entirely consistent with the medical evidence in the record. (Tr. 18-19.)

                                                     7
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 8 of 11 PageID #: 793




        “ALJs have a general obligation to obtain the opinion of treating physicians, not just their

reports and underlying data.” Cira v. Comm’r of Soc. Sec., No. 15-CV-6704, 2017 WL 4339480,

at *9 (E.D.N.Y. Sept. 29, 2017). It is not enough for an ALJ to rely on charts and lab tests from

treating physicians—it is the “opinion [of the treating physician] as to the existence and severity

of a disability” that is to be sought. Peed v. Sullivan, 778 F. Supp. 1241, 1246 (E.D.N.Y. 1991).

An ALJ’s failure to obtain a medical source statement from a plaintiff’s treating physician does

not always require remand, “particularly where . . . the record contains sufficient evidence from

which an ALJ can assess the petitioner’s residual functional capacity.” Tankisi v. Comm’r of

Soc. Sec., 521 F. App’x 29, 34 (2d Cir. 2013) (finding that although the record lacked a formal

opinion of the plaintiff’s RFC by the treating physician, remand was inappropriate because the

extensive medical record contained an assessment of the plaintiff’s limitations by the treating

physician). Nevertheless, the ALJ cannot “arbitrarily substitute h[er] own judgment for

competent medical opinion.” Rosa, 168 F.3d at 79 (quoting McBrayer v. Secretary of Health

and Human Servs., 712 F.2d 795, 799 (2d Cir. 1983)) (internal quotation marks omitted).

        As reflected in the notes of Dr. Hannah Walters, the plaintiff’s neurologist, and in the

results of additional tests, there was evidence that contradicted the consultative examiners’

opinions upon which the ALJ relied to determine the plaintiff’s RFC. It does not appear that the

ALJ sought a medical source statement from Dr. Walters, whose notes refer to the plaintiff’s

musculoskeletal impairments and deteriorating condition, but do not shed any light on how the

plaintiffs impairments affected her functional capacity. 8 The ALJ should have sought Dr.

Walters’ opinion about the plaintiff’s functional and vocational limitations, or otherwise filled



8
 The record includes evidence that Dr. Walters was treating the plaintiff; her records were part of the
administrative record, and the plaintiff testified that Dr. Walters was her “main treating doctor.” (Tr. 80-
81.)

                                                      8
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 9 of 11 PageID #: 794




this gap. See Batista v. Barnhart, 326 F. Supp. 2d 345, 353 (E.D.N.Y. 2004) (The ALJ’s duty to

develop the record includes “assembling the claimant’s complete medical history” and

“recontacting the claimant’s treating physician if the information received from the treating

physician . . . is inadequate to determine whether the claimant is disabled.”) (citations omitted);

20 C.F.R. § 404.1520b(b).

           Moreover, the record should include a medical opinion about the practical effects of the

plaintiff’s musculoskeletal impairments—evidenced by the MRI, x-ray and EMG—on the

plaintiff’s vocational abilities. 9 See Guillen v. Berryhill, 697 F. App’x 107, 108 (2d Cir. 2017)

(summary order) (finding remand appropriate where the ALJ did not request a medical opinion

from the plaintiff’s treating physician and existing medical records did not address the plaintiff’s

vocational abilities); Zorilla v. Chater, 915 F. Supp. 662, 666-67 (S.D.N.Y. 1996) (“The lay

evaluation of an ALJ is not sufficient evidence of the claimant’s work capacity; an explanation

of the claimant’s functional capacity from a doctor is required.”).

    III.      Step Five Analysis

           The plaintiff claims that the ALJ did not “meet her burden” of “adduc[ing] medical and

vocational evidence proving that the plaintiff is capable of performing other jobs that exist in

significant numbers in the national economy” at step five of her analysis. (ECF No. 10-1 at 9-

10.)


9
  The ALJ appears to have relied on the EMG and nerve conduction study to conclude that the plaintiff’s
lower extremity peripheral neuropathy was a severe impairment (Tr. 13, 534), but she did not explain
whether she considered the peripheral neuropathy as part of her RFC assessment, although she did note
the EMG. See Doobay v. Comm’r of Soc. Sec., No. 19-CV-00070 (AMD), 2020 WL 1031377, at *2
(E.D.N.Y. Mar. 3, 2020) (“The ALJ’s failure to explain whether or how the plaintiff’s heart condition
affected the RFC determination is inconsistent with his prior finding that the condition is severe.”);
Copeland v. Comm’r of Soc. Sec., No. 05-CV-3684, 2006 WL 2095722, at *4 (E.D.N.Y. July 27, 2006)
(finding that the ALJ’s list of the plaintiff’s “severe impairments at step two is inconsistent with his later
conclusion that her seizure disorder was ‘the only impairment that the claimant has that substantially
diminishes her ability to work.’”) (quoting the record).

                                                       9
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 10 of 11 PageID #: 795




        “[T]here is only a limited burden shift to the Commissioner at step five. . . . [T]he

Commissioner need only show that there is work in the national economy that the clamant can

do; he need not provide additional evidence of the claimant’s residual functional capacity.”

Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009); see 20 C.F.R. § 404.1560(c)(2).

       Although the plaintiff misstates the Commissioner’s burden, I agree that the vocational

expert’s opinions were predicated on findings that were not supported by substantial evidence.

“A vocational expert’s testimony does not constitute substantial evidence where the ALJ asks

about a hypothetical claimant whose limitations do not actually mirror those of the claimant.”

Baker v. Berryhill, No. 17-CV-8433, 2019 WL 1062110, at *35 (S.D.N.Y. Feb. 19, 2019), report

and recommendation adopted, 2019 WL 1059997 (S.D.N.Y. Mar. 6, 2019); see also Mancuso v.

Astrue, 361 F. App’x 176, 179 (2d Cir. 2010) (finding that the Commissioner may rely on a

vocational expert’s opinions concerning a hypothetical claimant so long as the ALJ’s

hypothetical mirrors the plaintiff’s RFC and is based on substantial evidence). On remand, the

ALJ should reassess the plaintiff’s residual functional capacity with the benefit of the expanded

record. If the ALJ finds that the plaintiff’s limitations are different from those of the

hypothetical claimant upon whom the vocational expert made her conclusion, the ALJ should ask

the vocational expert to re-evaluate the plaintiff’s vocational options.




                                                 10
Case 1:19-cv-02907-AMD Document 16 Filed 08/03/20 Page 11 of 11 PageID #: 796




                                       CONCLUSION

       The plaintiff’s motion for judgment on the pleadings is granted and the Commissioner’s

motion for judgment on the pleadings is denied. The case is remanded for further proceedings

consistent with this opinion.


SO ORDERED.

                                                    s/Ann M. Donnelly
                                                   ___________________________________
                                                   ANN M. DONNELLY
                                                   United States District Judge

Dated: Brooklyn, New York
       July 31, 2020




                                              11
